DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 02 June 2021 amends claims 1-9. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the version" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected based upon their dependence upon claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims is drawn to a computer program, which does not fall within one of the four categories of patent eligible subject matter. Examiner suggests amending the claim to specify that the claimed computer program is incorporated within a non-transitory computer readable medium.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goeringer, U.S. Publication No. 2017/0206523. 
Referring to claims 1, Goeringer discloses a digital asset security system wherein an image capture device captures an image ([0157] & Figure 22, step 2204: image reads on the claimed digital information element; image capture device reads on the claimed electronic device), which meets the limitation of a step of making the digital information element from the electronic device of one of the users. The captured images can be registered on a blockchain ([0164]), which meets the limitation of a step of archiving said digital information element. The image can be digitally signed ([0158]: digital signatures are performed using a private key [0136]; private key reads on the claimed secure element) such that the digital signature is created by hashing the entire image ([0158] & [0161]: captured image is input to signature subprocess; hash reads on the claimed identification element) that includes contextual information ([0157]: contextual information is embedded in the image as metadata; contextual information reads on the claimed metric variable) such that the hash is encrypted using a private key ([0136]: specifies digital signature creation requires encryption using a private key), which meets the limitation of said archiving comprising a substep of generating an identification element of the version of the digital information element, the method comprising a step of adding the identification element signed by means of a secure element associated to said user and/or to their electronic device in said distributed database, said addition step comprising a substep of encrypting said identification element from a cryptographic algorithm and the secure element, the cryptographic algorithm comprising at least one metric variable associated to the user.
Referring to claim 2, Goeringer discloses that the image can be digitally signed ([0158]: digital signatures are performed using a private key [0136]; private key reads on the claimed secure element) such that the digital signature is created by hashing the entire image ([0158] & [0161]), which meets the limitation of wherein said generation substep comprises a phase of calculating a hash value for said digital information element.
Referring to claims 4, 6, Goeringer discloses that the image can be digitally signed ([0158]) such that the digital signature is created by hashing the entire image ([0158] & [0161]) that includes contextual information ([0157]). The contextual information includes GPS data from the image capture device, and time and date of the image capture ([0157]), which meets the limitation of wherein said at least one metric variable of the cryptographic algorithm is a location variable relating to geolocation characteristics of said user, and/or a time variable relating to the date on which the addition step is initiated, wherein the location variable comprises a value relating to geographic coordinates measured by a geolocation device carried by the user or to a location code.
Referring to claim 7, Goeringer discloses that the signed images can be retrieved and accessed from the registry storage ([0136] & [0178]-[0180] & Figure 24), which meets the limitation of wherein it comprises a step of accessing the system for archiving digital information elements by the electronic device of one of the users from an access element associated to the electronic device and/or to the user.
Referring to claim 8, Goeringer discloses that digital signatures are created using a private key and that accessing devices can verify the digital signatures using the corresponding public key ([0136]), which meets the limitation of wherein the secure element is a private key and the access element is a public key.
Referring to claim 9, Goeringer discloses that the digital asset security system is implemented as processor executable instructions ([0041]), which meets the limitation of a computer program comprising program code instructions for the execution of the steps of the method according to claim 1 when said program is executed by a control unit of the archiving system and the electronic device of the user.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goeringer, U.S. Publication No. 2017/0206523, in view of Marin, U.S. Publication No. 2018/0144156. Referring to claim 3, Goeringer discloses that the captured images can be registered on a blockchain ([0164]).
Goeringer does not specify that the captured image data is stored in an additional database. Marin discloses the storage of blockchain data in a backup database ([0092]), which meets the limitation of said archiving strep comprises a substep of storing the digital information element associated to the identification element in another database of the archiving system to which the electronic devices of the users are connected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the captured image data of Goeringer to have been additionally stored in a backup database in order to provide redundancy for failover purposes as suggested by Marin ([0092]).
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer, U.S. Publication No. 2017/0206523, in view of Rajvanshi, U.S. Publication No. 2019/0320113. Referring to claims 4, 5, Goeringer discloses that the image can be digitally signed ([0158]) such that the digital signature is created by hashing the entire image ([0158] & [0161]) that includes contextual information ([0157]). The contextual information includes GPS data from the image capture device, and time and date of the image capture ([0157]).
Goeringer does not specify that the contextual information includes environmental data. Rajvanshi discloses an image capturing system wherein metadata is captured during the image capture procedure that includes weather conditions such as temperature and humidity ([0047]), which meets the limitation of wherein said at least one metric variable of the cryptographic algorithm is an environmental variable relating to environmental characteristics of the user, wherein the environmental variable comprises a value relating to the temperature, to the degree of humidity in which the user is located. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the contextual information of Goeringer to have additionally included weather data as suggested by Rajvanshi because Rajvanshi shows that weather data is one of a finite number of possible forms metadata that can be captured during image capture by one of ordinary skill with a reasonable expectation of success ([0047]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madisetti, U.S. Patent No. 10,102,526, discloses a blockchain custody system wherein documents are digitally signed and placed on a blockchain.
Cohen, KR 20220004997, discloses a biometric digital signature system to verify payments to a distributed ledger.
Shenoy, U.S. Publication No. 2021/0385091, discloses digitally signing video for storage on a blockchain.
Semenovsky, U.S. Publication No. 2021/0281421, discloses the digital signing of documents for storage on a blockchain such that accessing users are verifiable using biometrics.
Paolini-Subramanya, U.S. Publication 2018/0260888, discloses mortgage document validation wherein the documents are digitally signed and placed into a blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437